Per Curiam.
Although the court should have received proof of the circumstances under which the defendant’s testimony before the grand jury was given, including the so-called agreement with the district attorney (People v. Kurtz, 42 Hun, 335, 3,44; State v. Berberick, 38 Mont. 423; Kirk v. Territory, 10 Okla. 46; Young v. State, 68 Ala. 569; State v. Barker, 56 Wash. 510; People v. Joyce, 233 N. Y. 61), we think the error in view of the entire record could not have affected the result and may, therefore, be disregarded. All concur. Judgment of conviction affirmed.